JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed September 22, 2005, be affirmed. Appellant has not shown that Senator Trent Lott and the United States Senate Judiciary Committee on Terrorism have a clear duty to investigate appellant’s claims. See Magee v. Cranston, 925 F.2d 489 (D.C.Cir.1991).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after *5resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.